Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 1 of 123
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 2 of 123




                        Attachment Q                    PX 44, 3850
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 3 of 123




                        Attachment Q                    PX 44, 3851
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 4 of 123
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 5 of 123
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 6 of 123
                  Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 7 of 123
There’s Something I Want To Give You


         Subject: There’s Something I Want To Give You
         From: "Kyle Dennis" <kyle@biotechbreakouts.com>
         Date: 4/26/2020, 10:27 AM
         To:




                     Hello trader,

                     When you go 21 for 25 on your highest conviction trades it’s hard
                     to pick a favorite to talk about.

                     So instead of cherry picking my best Fast 5 Trades, I’ve decided to
                     share with you people’s experience with it over the last few weeks.

                     It’s a good prime r of what you can e xpe ct whe n I re le ase my
                     late st trade ide a on M onday.




1 of 4                                                                                     4/30/2020, 3:48 PM
                                              Attachment Q                     PX 44, 3855
                  Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 8 of 123
There’s Something I Want To Give You




2 of 4                                                                             4/30/2020, 3:48 PM
                                          Attachment Q                    PX 44, 3856
                  Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 9 of 123
There’s Something I Want To Give You




                     With more than $8,000,000 in trading profits I have several profit
                     buckets to lean on, and give you my highest conviction trade idea
                     of the week.

                     Let me tell you...

                     Monday’s no longer have to suck, thanks to Fast 5 Trades.

                     One trade per week is all you need to set you up for success.

                     I’ve put this quick video together explaining to you how it all works.

                     But you must hurry, my next pick rolls out tomorrow.

                     Watch Now




                     Kyle Dennis




                                                     RagingBull, LLC
                                           62 Calef Hwy. #233, Lee, NH 03861

                                          Unsubscribe f rom all RagingBull emails




3 of 4                                                                                        4/30/2020, 3:48 PM
                                               Attachment Q                         PX 44, 3857
                 Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 10 of 123
There’s Something I Want To Give You




                     Nei her Kyle Dennis nor Rag ing Bull.com, LLC (publisher of FastFiveTrades) is reg istered as an investment adviser nor a
                     broker/dealer with ei her the U.S. Securi ies & Exchang e Commission or any state securities reg ulatory au hority. Users of this
                     website are advised hat all information presented on this website is solely for informational purposes, is not intended to be used
                     as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
                     needs or objectives. The owners, employees and writers of Rag ing Bull.com may eng ag e in securities trading that is discussed
                     or viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals
                     do not eng ag e in any trades with customers. The buying and selling of securities by these individuals is not part of a reg ular
                     business of buying and selling securities. Past performance is NOT indicative of future results. Fur hermore, such informa ion
                     is not to be construed as an offer to sell or he solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
                     hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments
                     to make or not make and are urg ed to consult with heir own independent financial advisors with respect to any investment
                     decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
                     q ualified securities professional before making any investment, and investig ate and fully understand any and all risks before
                     investing . All opinions, analyses and information included on this website are based on sources believed to be reliable and
                     written in g ood faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is
                     made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness
                     or appropriateness. In addi ion, we undertake no responsibility to notify such opinions, analyses or information or to keep such
                     opinions, analyses or information current. Also be aware hat owners, employees and writers of and for Rag ing Bull.com, LLC
                     may have long or short positions in securities that may be discussed on this website or newsletter, but all such posi ions are
                     held for such representative’s own account. Past results are not indicative of future profits. This table is accurate, thoug h not
                     every trade is represented. Profits and losses reported are actual fig ures from the portfolios Kyle Dennis manag es on behalf of
                     Rag ing Bull.com, LLC.


                     If you have a current active subscription with Fast Five Trades you will need to contact us here if you want to cancel your
                     subscription. Opting out of emails does not remove you from your service at FastFiveTrading .com.




4 of 4                                                                                                                                                         4/30/2020, 3:48 PM
                                                                     Attachment Q                                                          PX 44, 3858
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 11 of 123
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 12 of 123




                        Attachment Q                    PX 44, 3860
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 13 of 123




                        Attachment Q                    PX 44, 3861
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 14 of 123




                        Attachment Q                    PX 44, 3862
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 15 of 123




                        Attachment Q                    PX 44, 3863
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 16 of 123




                        Attachment Q                    PX 44, 3864
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 17 of 123




                        Attachment Q                    PX 44, 3865
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 18 of 123




                        Attachment Q                    PX 44, 3866
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 19 of 123




                        Attachment Q                    PX 44, 3867
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 20 of 123




                        Attachment Q                    PX 44, 3868
       Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 21 of 123




...it’s because I have several strategies that I can go to and make money.

There are really two ways to grow as a trader:

  1.   Trade more shares (or options contracts)
  2.   Keep your size relatively the same but increase the number of winning strategies.


As for me, I’ve chosen option number 2, and despite my success as a trader ($6M in
career trading profits before the age of 30), I’m always trying to learn new strategies and
grow as a trader.

So what’s been working for me in this tough market?

Biotechs for one…




(I’m up over $10K this week in a crappy market. Gotta love biotechs! Want to start
      receiving my FDA Insider Alerts? I don’t blame ya. Click here to join now.)


Now, in terms of setups… one that I’m seeing work well in this market is the Fibonacci
retracement trade. It’s one that I learned from Jason Bond and one I’m hearing that Nathan
Bear is crushing it in.
                                       Attachment Q                           PX 44, 3869
        Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 22 of 123




That said, I’d like to walk you through the mechanics of the Fibonacci retracement trade,
how I use the setup to trade stocks and options, as well as, show you a real money case
study.

Continue reading here.



Cheers to profits,




Kyle Dennis
The People's Trader

P.S.  You can also find this entire post on my website. If you need to go back to it or
any others you might have missed then bookmark this page.




                                      Stop receiving exclusive emails from Kyle Dennis


Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
broker/dealer with either the U. S. Securities & Exchange Commission or any state securities regulatory authority. Users of this
website are advised that all information presented on this website is solely for informational purposes, is not intended to be used

                                                    Attachment Q                                            PX 44, 3870
  Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 23 of 123




as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
needs or objectives. The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or
viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals do
not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a regular
business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information is
not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments to
make or not make and are urged to consult with their own independent financial advisors with respect to any investment
decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
qualified securities professional before making any investment, and investigate and fully understand any and all risks before
investing. All opinions, analyses and information included on this website are based on sources believed to be reliable and
written in good faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is
made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness or
appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
opinions, analyses or information current. Also be aware that owners, employees and writers of and for RagingBull.com, LLC
may have long or short positions in securities that may be discussed on this website or newsletter, but all such positions are held
for such representative’s own account. Past results are not indicative of future profits. This table is accurate, though not every
trade is represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis manages on behalf of
RagingBull.com, LLC.
If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.

                                            Unsubscribe from all RagingBull Emails




                                                  Attachment Q                                                 PX 44, 3871
  Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 24 of 123




The 10% Club
From:            Kyle Dennis <kyle@biotechbreakouts.com>
To:
Date:            Wed, 26 Jun 2019 14:09:23 -0400




                                 Tips for Becoming An Elite Trader



 Hello trader,

 There’s an old Wall Street saying, 90% of traders fail. Whether this is true or not... doesn’t
 matter, so long as the potential reward outweighs the risk.

 Sure, when I first started out, those odds appeared scary to me… but so did the idea of
 working behind a cubicle my whole life.

 That said, I realized that there was such a thing as survivorship bias... and that those
 odds were shown to people to discourage them, and not try, and to surrender their
 money to “wall street advisors”…

 However, my desire for change and an attitude of “what if” pushed me to learn how the
 stock market works.

 You see, I was fresh out of college and had $80K in student loans… working a 9-5 in a
 cubicle in LA, earning just $35K a year… I realized I couldn’t live like that any longer and
 decided to take my chances in the markets.

 I put up $15K… and in just a few short years I’m now nearing in on $7M in career
 trading profits.




                                      Attachment Q                               PX 44, 3872
      Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 25 of 123




(My flagship service is called FDA Insider Alerts, and for a limited time you can have it for
                                       80%, Act Now)


You might be thinking, Well, Kyle… that’s great to hear… but what makes you think that I can achieve
the same success as you?

Click here to continue reading more.



Cheers to Profits!




Kyle Dennis
The People's Trader

P.S. - Not that I have to, but I’m currently offering an 80% discount to my FDA Insider
Alerts service. It’s where you can find gems like yesterday’s trade in BPMX.

 “$17,956.40 gain on $BPMX @kylewdennis YOU DA MAN KYLE!!!!!!! Thanks for
               what you do!!!”~ Brian Adler 6:49 AM - 25 Jun 2019


                                             Join Now




                                       Attachment Q                             PX 44, 3873
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 26 of 123




                        Attachment Q                    PX 44, 3874
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 27 of 123
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 28 of 123




                        Attachment Q                    PX 44, 3876
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 29 of 123




                        Attachment Q                    PX 44, 3877
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 30 of 123




                        Attachment Q                    PX 44, 3878
 Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 31 of 123




[Reply Today] Need Your Advice Please!

From: Kyle Dennis (kyle@biotechbreakouts.com)
To:
Date: Wednesday, May 1, 2019, 02:13 PM CDT




      A lot has happened in the past week, so I’d like to do a quick review before I break
      some news to you.

      Read along carefully, it’s been utter chaos!

      April 25th → Mortal Lock Launches LIVE, Lowest Price Offered with Guarantee.

      April 26th → Six 100% Winners, 1 50% Winner, Members Cash In

      April 29th → Two 50% Winners and a 60% Winner, Members Cash In

      April 30th → 120% Winner, Members Cash In

      Today, May 1st → Guarantee Sweetened. What I initially said would be a 400%
      winner, I upgraded to 800%.

      At this point, I’ve done what I can do.

      I woke up this morning with even more conviction. 800% CONVICTION!


       What I’m saying is that a $250 position in the Mortal Lock will
      yield 800% returns or $2000 (cost of the service). If it does not,
                         BOOMSKI! 1 Year FREE.

      Now I need something from you.

      Look at any other online trading service you’re following right now.




                                       Attachment Q                               PX 44, 3879
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 32 of 123




  Have they hit SEVEN 100%, verified winners in the past 3 trading days?

  Have they provided you proof that members are reeling in profits and paying for the
  service in as little as a couple days?

  And last but not least…

  Are they guaranteeing YOUR performance?

  If you can answer yes to all of these questions, I want you to reply to me and tell
    me what that service is, and I’ll join it immediately, no matter what the cost is.

  If anyone was going out of their way to provide for members like I am, they deserve my
  business.

  I highly doubt anyone is doing that.

  And until they do, the Option Rocket remains the most trusted online trading service.

  One that you can have the confidence to join, because after all, this first year is risk
  free with my Mortal Lock guarantee!

  If you don’t make the cost of the service with this one trade, you get a free year!
  (Minimum $250 position).

  Waiting isn’t going to help you.

  Join HERE.

  $3997 will be the new price soon! I don’t want you to pay double.




  Kyle Dennis
  Biotech Trader




                                     Attachment Q                                 PX 44, 3880
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 33 of 123




                                                         RagingBull, LLC
                                             62 Calef Hwy. #233, Lee, NH 03861


                         Click Here to stop receiving emails from kyle@biotechbreakouts.com
                                           Unsubscribe from all RagingBull emails




  Neither Kyle Dennis nor RagingBull.com, LLC (publisher of BiotechBreakouts) is registered as an investment adviser nor a
  broker/dealer with either the U. S. Securi ies & Exchange Commission or any state securities regulatory authority. Users of this
  website are advised that all informa ion presented on this website is solely for informational purposes, is not intended to be
  used as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular
  investment needs or objectives. The owners, employees and writers of RagingBull.com may engage in securi ies trading that is
  discussed or viewed on this website, but all such individuals are buying and selling such securities for their own account. These
  individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not part of a
  regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such
  information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
  recommenda ion to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves
  what specific investments to make or not make and are urged to consult with their own independent financial advisors with
  respect to any investment decision. The reader bears responsibility for his/her own investment research and decisions, should
  seek the advice of a qualified securities professional before making any investment, and investigate and fully understand any
  and all risks before investing. All opinions, analyses and information included on this website are based on sources believed to
  be reliable and written in good faith, but should be independently verified, and no representa ion or warranty of any kind,
  express or implied, is made, including but not limited to any representation or warranty concerning accuracy, completeness,
  correctness, timeliness or appropriateness. In addition, we undertake no respons bility to no ify such opinions, analyses or
  information or to keep such opinions, analyses or informa ion current. Also be aware that owners, employees and writers of and
  for RagingBull.com, LLC may have long or short positions in securities that may be discussed on this website or newsletter, but
  all such positions are held for such representative’s own account. Past results are not indicative of future profits. This table is
  accurate, though not every trade is represented. Profits and losses reported are actual figures from the portfolios Kyle Dennis
  manages on behalf of RagingBull.com, LLC.

  If you have a current active subscription with Biotech Breakouts you will need to contact us here if you want to cancel your
  subscription. Opting out of emails does not remove you from your service at BiotechBreakouts.com.




                                                 Attachment Q                                                       PX 44, 3881
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 34 of 123




                        Attachment Q                    PX 44, 3882
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 35 of 123




                        Attachment Q                    PX 44, 3883
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 36 of 123




                        Attachment Q                    PX 44, 3884
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 37 of 123




                        Attachment Q                    PX 44, 3885
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 38 of 123




                        Attachment Q                    PX 44, 3886
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 39 of 123




                        Attachment Q                    PX 44, 3887
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 40 of 123




                        Attachment Q                    PX 44, 3888
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 41 of 123




                        Attachment Q                    PX 44, 3889
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 42 of 123




                        Attachment Q                    PX 44, 3890
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 43 of 123




                        Attachment Q                    PX 44, 3891
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 44 of 123




                        Attachment Q                    PX 44, 3892
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 45 of 123




                        Attachment Q                    PX 44, 3893
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 46 of 123




                        Attachment Q                    PX 44, 3894
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 47 of 123




                        Attachment Q                    PX 44, 3895
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 48 of 123




                        Attachment Q                    PX 44, 3896
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 49 of 123




                        Attachment Q                    PX 44, 3897
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 50 of 123




                        Attachment Q                    PX 44, 3898
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 51 of 123




                        Attachment Q                    PX 44, 3899
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 52 of 123




                        Attachment Q                    PX 44, 3900
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 53 of 123




                        Attachment Q                    PX 44, 3901
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 54 of 123




                        Attachment Q                    PX 44, 3902
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 55 of 123




                        Attachment Q                    PX 44, 3903
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 56 of 123




                        Attachment Q                    PX 44, 3904
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 57 of 123




                        Attachment Q                    PX 44, 3905
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 58 of 123




                        Attachment Q                    PX 44, 3906
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 59 of 123




                        Attachment Q                    PX 44, 3907
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 60 of 123




                        Attachment Q                    PX 44, 3908
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 61 of 123




                        Attachment Q                    PX 44, 3909
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 62 of 123




                        Attachment Q                    PX 44, 3910
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 63 of 123




                        Attachment Q                    PX 44, 3911
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 64 of 123




                        Attachment Q                    PX 44, 3912
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 65 of 123




                        Attachment Q                    PX 44, 3913
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 66 of 123




                        Attachment Q                    PX 44, 3914
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 67 of 123
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 68 of 123




                        Attachment Q                    PX 44, 3916
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 69 of 123




                        Attachment Q                    PX 44, 3917
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 70 of 123




                        Attachment Q                    PX 44, 3918
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 71 of 123
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 72 of 123




                        Attachment Q                    PX 44, 3920
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 73 of 123




                        Attachment Q                    PX 44, 3921
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 74 of 123




                        Attachment Q                    PX 44, 3922
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 75 of 123
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 76 of 123




                        Attachment Q                    PX 44, 3924
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 77 of 123




                        Attachment Q                    PX 44, 3925
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 78 of 123




                        Attachment Q                    PX 44, 3926
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 79 of 123




                        Attachment Q                    PX 44, 3927
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 80 of 123




                        Attachment Q                    PX 44, 3928
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 81 of 123




                        Attachment Q                    PX 44, 3929
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 82 of 123




                        Attachment Q                    PX 44, 3930
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 83 of 123




                        Attachment Q                    PX 44, 3931
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 84 of 123
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 85 of 123




                        Attachment Q                    PX 44, 3933
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 86 of 123




                        Attachment Q                    PX 44, 3934
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 87 of 123




                        Attachment Q                    PX 44, 3935
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 88 of 123
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 89 of 123




                        Attachment Q                    PX 44, 3937
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 90 of 123




                        Attachment Q                    PX 44, 3938
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 91 of 123




                        Attachment Q                    PX 44, 3939
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 92 of 123
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 93 of 123




                        Attachment Q                    PX 44, 3941
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 94 of 123




                        Attachment Q                    PX 44, 3942
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 95 of 123




                        Attachment Q                    PX 44, 3943
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 96 of 123
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 97 of 123




                        Attachment Q                    PX 44, 3945
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 98 of 123




                        Attachment Q                    PX 44, 3946
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 99 of 123




                        Attachment Q                    PX 44, 3947
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 100 of 123
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 101 of 123




                         Attachment Q                    PX 44, 3949
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 102 of 123




                         Attachment Q                    PX 44, 3950
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 103 of 123




                         Attachment Q                    PX 44, 3951
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 104 of 123




                         Attachment Q                    PX 44, 3952
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 105 of 123




                         Attachment Q                    PX 44, 3953
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 106 of 123
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 107 of 123




                         Attachment Q                    PX 44, 3955
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 108 of 123




                         Attachment Q                    PX 44, 3956
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 109 of 123




                         Attachment Q                    PX 44, 3957
                  Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 110 of 123
Reply If You’re Not Satis�ied


         Subject: Reply If You’re Not Sa�sﬁed
         From: Kyle Dennis <kyle@biotechbreakouts.com>
         Date: 4/23/2020, 8:04 PM
         To:




                      Now is your chance to tell me how you’re feeling.

                      Before you do, give me this email to explain.

                      Trade With Kyle is $799 for a full year. That’s a little over $2 per day.

                      About the price of a coffee…

                      The price will be going to $1499 once the “early bird phase” has filled.

                      As far as number of trades go, I would say on average, maybe 3-5 a week.

                      Sometimes it may be more. Sometimes less. I DO NOT TRADE JUST TO
                      TRADE.

                      I’m not going to send you a shitty opportunity. I’m putting my real money into
                      these trades. If I don’t think it’s going to make me money, I’m not going to enter
                      it.

                      I keep it simple.

                      This is how a watchlist/trade alert will look. (This is just an example from one I
                      sent this year).

                      Rockwell Medical (RMTI)

                      Catalyst Dates: FDA Approval date of March 28th

                      Buy Zone: $2.30 to $2.50

                      Profit Zone: $2.90 or higher

                      Stop Zone: $1.90 or below




1 of 5                                                                                                     4/24/2020, 10:53 AM
                                                     Attachment Q                                 PX 44, 3958
                  Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 111 of 123
Reply If You’re Not Satis�ied




                      I lay out my plan and then I make a note on what catalyst is coming.

                      The reason people love this service is because there doesn’t have to be a lot
                      of maintenance.

                      You can set your order, walk away, and protect yourself. Risk management is
                      important!

                      The goal is to supplement your income! That’s the plan.


                      $500 a week...then maybe $1000 a week...have a goal, reach that goal, and
                      make a new one!


                      I mean, with the power of stocks AND NOW OPTIONS, my hope is you’ll be
                      hitting your goals quicker than you’d ever expect!




2 of 5                                                                                                4/24/2020, 10:53 AM
                                                   Attachment Q                              PX 44, 3959
                  Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 112 of 123
Reply If You’re Not Satis�ied




                      So, for a price that’s ½ of what I’d normally charge for this, what don’t you like?

                      Join me right here before this price goes to $1499 per year.




                      Kyle De nnis




3 of 5                                                                                                      4/24/2020, 10:53 AM
                                                    Attachment Q                              PX 44, 3960
                  Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 113 of 123
Reply If You’re Not Satis�ied




                          None of our traders, educators, coaches, forum moderators, employees,
                            agents, nor RagingBull.com, LLC (publisher of Biotech Breakouts) are
                         registered as investment advisers nor a broker/dealer with either the U. S.

                            Securities & Exchange Commission or any state securities regulatory
                        authority. Users of this website are advised that all information presented on
                      this website is solely for informational purposes, is not intended to be used as
                       a personalized investment recommendation, and is not attuned to any specific
                                portfolio or to any user's particular investment needs or objectives.

                            The owners, employees and writers of RagingBull.com may engage in
                         securities trading that is discussed or viewed on this website, but all such
                           individuals are buying and selling such securities for their own account.

                         These individuals do not engage in any trades with customers. The buying
                       and selling of securities by these individuals is not part of a regular business
                        of buying and selling securities. Past performance is NOT indicative of future
                         results. Furthermore, such information is not to be construed as an offer to
                                sell or the solicitation of an offer to buy, nor is it to be construed as a
                       recommendation to buy, hold or sell (short or otherwise) any security. All users
                        of this website must determine for themselves what specific investments to
                           make or not make and are urged to consult with their own independent
                                     financial advisors with respect to any investment decision.

                          The reader bears responsibility for his/her own investment research and
                      decisions, should seek the advice of a qualified securities professional before
                       making any investment, and investigate and fully understand any and all risks
                           before investing. All opinions, analyses and information included on this
                      website are based on sources believed to be reliable and written in good faith,
                       but should be independently verified, and no representation or warranty of any
                                 kind, express or implied, is made, including but not limited to any
                                representation or warranty concerning the accuracy, completeness,
                          correctness, timeliness or appropriateness. In addition, we undertake no
                       responsibility to notify such opinions, analyses or information or to keep such
                                              opinions, analyses or information current.

                       Also be aware that owners, employees and writers of and for RagingBull.com,
                       LLC may have long or short positions in securities that may be discussed on
                                 this website or newsletter, but all such positions are held for such
                        representative’s own account Past results are not indicative of future profits

4 of 5                                                                                                        4/24/2020, 10:53 AM
                                                         Attachment Q                                PX 44, 3961
                  Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 114 of 123
Reply If You’re Not Satis�ied



                                                           Unsubscribe

                                     62 Calef Hwy #233 Lee, New Hampshire 03861 United States




5 of 5                                                                                               4/24/2020, 10:53 AM
                                                Attachment Q                                    PX 44, 3962
               Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 115 of 123
[CONFIRMED] Tuesday, March 17th, 2PM ET!



         Subject: [CONFIRMED] Tuesday, March 17th, 2PM ET!
         From: Kyle Dennis <kyle@biotechbreakouts.com>
         Date: 3/17/2020, 11:47 AM
         To:




                            >>> The State of The Market Address <<<
                    Everyone, this is the most critical event you’ll attend!

                    People are panicking, the market feels like chaos.

                    Traders are scrambling to make sense of what to do. Let me tell you...NONE
                    of this has fazed me.




                    Not to be rude, but to all the naysayers and the people that have said “You’re
                    young, you haven’t seen s***. You haven’t traded through tough times…”

                    Well, I traded through some shit this month and have made $252,490!

                    Oh, and while I did that, I helped members rake in money along the way.




1 of 4                                                                                               4/15/2020, 5:58 PM
                                                  Attachment Q                           PX 44, 3963
               Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 116 of 123
[CONFIRMED] Tuesday, March 17th, 2PM ET!




                    Now, opportunity is at an all time high and I’m about to walk you through my
                    plan. Join this room on Tuesday, March 17th at 2PM ET.


                                                Add event to calendar




                    How did I make $252,490 this past month?

                    How did my memb ers cash in while everyone else ran around like chickens
                    with their heads cut off?




2 of 4                                                                                             4/15/2020, 5:58 PM
                                                Attachment Q                            PX 44, 3964
               Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 117 of 123
[CONFIRMED] Tuesday, March 17th, 2PM ET!




                    And what you need to b e looking to take advantage of!

                    This is the most exciting and profitable opportunity I’ve seen since I
                    started trading!

                    Be sure to attend Tuesday, March 17th at 2PM ET!



                          https://app.ragingbull.com/join-room/rb-free



                    Kyle Dennis



                    None of our traders, educators, coaches, forum moderators, employees, agents, nor RagingBull.com, LLC (publisher of
                    Biotechbreakouts) are registered as investment advisers nor a broker/dealer with either he U. S.

                    Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised hat all
                    information presented on this website is solely for informational purposes, is not intended to be used as a personalized
                    investment recommenda ion, and is not attuned to any specific portfolio or to any user's particular investment needs or
                    objectives.

                    The owners, employees and writers of RagingBull.com may engage in securities trading hat is discussed or viewed on this
                    website, but all such individuals are buying and selling such securities for heir own account.

                    These individuals do not engage in any trades with customers. The buying and selling of securities by hese individuals is not
                    part of a regular business of buying and selling securities. Past performance is NOT indicative of future results. Fur hermore,
                    such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
                    recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves
                    what specific investments to make or not make and are urged to consult wi h their own independent financial advisors with
                    respect to any investment decision.

                    The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified
                    securities professional before making any investment,and investigate and fully understand any and all risks before investing. All
                    opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
                    faith,but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
                    but not limited to any representation or warranty concerning the accuracy, completeness,correctness, timeliness or
                    appropriateness. In addi ion, we undertake no responsibility to notify such opinions, analyses or information or to keep such
                    opinions, analyses or information current.

                    Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in
                    securities hat may be discussed on this website or newsletter, but all such positions are held for such representative’s own
                    account. Past results are not indicative of future profits. Any table or data is accurate, though not every trade is represented.
                    Profits and losses reported are actual figures from portfolios each trader manages individually and not on behalf of
                    RagingBull.com, LLC.

                    Although our employees may answer your general customer service questions, they are not licensed under securities laws to
                    address your specific investment situation. No communication by our employees or agents to you should be deemed as
                    personalized financial advice.

                    This information is protected by the copyright laws of the United States, and international treaties. This information may only be
                    used pursuant to he subscrip ion agreement, and any reproduction, copying, or redistribution (electronic or otherwise,
                    including on the world wide web, by email, or via social media), either in whole or in part, is strictly prohibited without he
                    express, prior written permission of RagingBull.com, LLC, 62 Calef Hwy. #233 Lee, NH 03861, USA.




3 of 4                                                                                                                                                   4/15/2020, 5:58 PM
                                                                  Attachment Q                                                       PX 44, 3965
               Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 118 of 123
[CONFIRMED] Tuesday, March 17th, 2PM ET!




                    If you have a current active subscription w ith Biotechbreakouts you w ill need to contact us here if you
                    w ant to cancel your subscription. Opting out of emails does not remove you from your service
                    at Biotechbreakout
                    62 C alef Hw y # 233 Lee, New Hampshire 03861 United States




         Unsubscribe from all RagingBull Emails




4 of 4                                                                                                                          4/15/2020, 5:58 PM
                                                          Attachment Q                                           PX 44, 3966
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 119 of 123
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 120 of 123
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 121 of 123
Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 122 of 123
             Case 1:20-cv-03538-GLR Document 148-1 Filed 01/27/21 Page 123 of 123

0121321313                               456789ÿ859ÿ9ÿÿ7ÿ88ÿ9




22997688525692                                                         2
                                      Attachment Q                            PX 44, 3971
